Case 1:20-cv-06985-LTS-SLC Document 42-4 Filed 12/04/20 Page 1 of 9




               Exhibit D
Case 1:20-cv-06985-LTS-SLC Document 42-4 Filed 12/04/20 Page 2 of 9




       GReLUTIONS                   A member of the   P'2G Group




PROPOSAL TO APPLE BANK FOR SAVINGS TO PERFORM A
BSA/AML TRANSACTION LOOK BACK REVIEW
Case 1:20-cv-06985-LTS-SLC Document 42-4 Filed 12/04/20 Page 3 of 9




            GRe
November 24, 2015
                                             LUTIONS


Connie L. Moyer, Esq., CAMS
First Vice President, BSA Officer
Apple Bank for Savings
122 E. 42nd Street
New York, NY 10168

Dear Ms. Moyer,

We are pleased to have this opportunity to provide a proposal to perform a BSA/AML Transaction
Look Back Review for Apple Bank for Savings.

We want to assure you that GRC Solutions is an excellent fit for this project due to our extensive
experience in conducting transaction Look back reviews for community banks. Our experience
enables us to efficiently perform a comprehensive review based on our expert knowledge in
identifying suspicious activities, specifically with respect to BSA/AML compliance requirements.

Upon review of our proposal, feel welcome to call and discuss the engagement. We can be
reached at 855-860-4777.


Best regards,


Theodore Kawoczka
Managing Director




   33 Wood Ave South, Suite 600, Iselin NJ 08830 • (o) 855.860.4777. (f) 732.651.1195
                                    www.grcrisksolutions.com
Case 1:20-cv-06985-LTS-SLC Document 42-4 Filed 12/04/20 Page 4 of 9



                                                                                                             ®71
                                                                                    AN INDEPENtANT KIARIli ,)l




  GRCSOLUTIONS                                                                     I
                                                                                    ALLIANCE USA

About GRC Solutions, LLC

Since 1997, GRC Solutions (formerly Mclsaac & Associates) has been a trusted resource to
financial institutions by providing consultative services to assess the efficiency of technology used
by banks to monitor Customer Identification Program, Bank Secrecy Act, Anti-Money Laundering,
Office of Foreign Assets Control program, and other risk-based regulations.

In recent years financial institutions have been steadily licensing and installing advanced
technologies to help mitigate risk, fight crime, and meet regulatory requirements. When properly
deployed, the detection, monitoring, and alerting application plays an important role in the
ongoing fight against money laundering which supports criminal activities — including drug
trafficking and terrorist financing.

GRC Solutions employs Certified Anti-Money Laundering Specialists (CAMS), Operations, and other
subject matter experts across a broad spectrum of BSA/AML/OFAC activities, as represented in
the graphic below.




                                                GRC
                                              Solutions




 We've developed a solid reputation for delivering operational insights and real value to our clients
 whose regulators include the FDIC, OCC, FRB, and various states. Most recently we have been
 fielding calls from credit unions in response to NCUA direction. Our solutions continue to evolve
 to meet the individualized needs of our clients and span the complete set of BSA/AML/OFAC
 technology models.

 GRC Solutions has strategically aligned with P&G Associates in order to enhance deliverables and
 value to clients. Through this relationship, GRC Solutions is able to offer greater insight and more
 effective service offerings by having access to over 100 banking specialists and in-depth
 technological support. As a member of the P&G Group of Companies, GRC Solutions is an
 independent member of the BDO Alliance USA. GRC is able to provide our clients with the
 resources offered by the 5t h largest accounting firm in the United States, while still offering the
 local level of personalized communication to support the growth and strategic direction of our
 clients.

                                                  3
Case 1:20-cv-06985-LTS-SLC Document 42-4 Filed 12/04/20 Page 5 of 9




  GReLUTIONS
                                                                                     ANINDCHNOENT MEMBER or



                                                                                    IBDO
                                                                                     ALLIANCE USA


Statement of Work

This proposal outlines a statement of work (SOW) summarizing the scope of services available and
to be provided by GRC Solutions (the "Firm") to Apple Bank for Savings (the "Bank") based on
discussions with the Bank. The proposal is presented in summary form with an outline of the
approach and deliverables, for which our Firm would manage its resources, define the tasks for
executing the independent Transaction Look Back, and deliver written documentation on the
analysis, conclusions and recommendations to support management in completing its defined
objectives.

The start date for this engagement will be mutually agreed upon by the parties, and is dependent
upon a final decision and approval by the Bank. We understand that this project is time-sensitive
and we assure the Bank that we will allocate the required resources necessary to meet the
stipulated deliverables.


Statement of Need

The Bank has requested a qualified, third-party firm to conduct a review of accounts and
transaction activity for the time period beginning October 1, 2014 through May 31, 2015 ("review
period"), across all banking transaction activity including, but not limited to deposit, savings, loan,
wire and remittance, and digital channels services including ACH (the "Look Back Review"). The
Bank uses BAM+ which had identified between 400-600 alerts per month during the review
period. Of the identified alerts, 200-400/month remain outstanding and require third-party review
for appropriate resolution. The Bank has indicated such range to be 1,600 —3,200 overall alerts.

The objective of the Look Back Review is to determine whether suspicious activities involving users
and/or transactions at, by, or through the Bank, were properly identified and reported in
accordance with applicable suspicious activity reporting ("SAR") regulations. The Look Back Review
wi►l include a written report ("Look Back Review Report") detailing the review findings (if any),
conclusions, and/or recommendation(s) for any further Bank actions, including filing SARs.

Initiative Scope

 The scope is dependent upon the volume of alerts previously identified by the Bank in the period
 noted above. We will perform a review of each outstanding Alert with the intent of final
 determination whether the behavior is not high risk or suspicious (No Action), high risk and
 subject to high risk monitoring (High Risk Watch), or is recommended to the Bank as a SAR
 reportable incident (SAR Recommended). The deliverables include a written report ("Look Back
 Review Report") detailing the investigation conclusions and recommendation(s) for any further
 Bank actions.




                                                  4
    Case 1:20-cv-06985-LTS-SLC Document 42-4 Filed 12/04/20 Page 6 of 9



                                                                                                           AN INMPENPi NT WHIRR Of




      GReLuTioNs                                                                                          IBDO
                                                                                                           ALLIANCE USA
     The following diagram represents a general outline of the activities to be executed:

                                                       Project Workflow

                                       LutialItevievi:                  Initial Review!',.
                                       -,Gericrated =
                                           Alertsl!.




                                                             Review




                                                            High Risk                                  TWA projecr
                                         Ni, Action                                                    oversight by
                                                             Watch
                                                                                                        Managing
                                                                                                        Director

                                                          Project Manager




                 Bank Project
                  Personnd

                                                           P.TeP* and
                                                                 final
                                                                            •
                                                          Revi v 11CP"t



                                       Positions
  Project Role             Rate/Hour                                                         Role Description
                                       Needed
                                                            Initial review — Investigate Bank-generated alerts to provide
                                                            recommended action (No Action; High Risk Watch; SAR
   BSA Analyst                  $190         2              Required). Activities include research and review customer
                                                            data, transaction pattern, and historical reference material.


                                                            Review  BSA      Analysts'    decision                    and        supporting
 Quality Control                $190        1
                                                            documentation ("Initial Review").
                                                            The Project Manager develops weekly status reports,
                                                            monitor the workflow, and ensure that the project is moving
                                                            within an acceptable timeframe. Any issues with respect to
                                                            completion of the project will be identified and discussed in
Project Manager                 $200        1
                                                            weekly status update meetings with the Bank, Perform a
                                                            review of the Transaction Review Report to ensure the
                                                            analysis information and documentation is appropriately
                                                            provided and supported.
                                                             Managing Director will monitor the overall quality and
Managing Director               $250        1                progress. Additionally, he will act as the liaison for the
                                                             communication to the Bank's Board of Directors.



                                                                 5
Case 1:20-cv-06985-LTS-SLC Document 42-4 Filed 12/04/20 Page 7 of 9



                                                                                        AN tlIDEPFNDENT HEHOLRDP



                                                                                       IBDO
  GRe              LuTioNS
                                                                                        ALLIANCE USA

A dditional Activity Assumptions
    •    The Firm has proprietary material which may be used to support the analytics and
         analysis. Reports from these tools may be used in support of the reporting produced.
    •    Bank staff is necessary at times to be available to support data gathering and to review
         interim discoveries for clarification or interpretation as prepared by the Firm during the
         project process.

Timeline
The estimated timeline for completing this engagement is 120 business days as prescribed in the
Bank's Consent Agreement,

Fees and Expenses
Based on our experience in this type of initiative, as well as our current understanding of the
Bank's structure, operations, and requirements, we have estimated that the hours required for
the BSA/AML Transaction Look Back Review will be as follows:
                                                              Estimated         Estimated
             Duration                           Quality
 Number                    Estimated BSA                        Project         Managing
             for Field                          Control                                                 Fees
 of Alerts                 Analyst Hours                       Manager           Director
               Work                             Review
                                                                 Hours            Hours
                                  320              72             36                 9
  1600       4.5 weeks                                                                               $103,930
                            (75 hrs/week)    (16 hrs/week)   (8 hrs/week)      (2 hrs/week)
                                  640             144             72                18
   3200      9 weeks                                                                                $187,860
                            (75 hrs/week)    (16 hrs/week)   (8 hrs/week)      (2 hrs/week)
    Report Writing (includes revisions)                 100 hours @ $200/hr                          $20,000

                                                           Total Professional Fees:   $123,930 - $207,860

 The duration and actual hours needed to complete this project may vary based on how long it
 takes to gather the information, requirements by Management for planning, and turnaround on
 reviews provided by Bank Management in working toward the deliverable of this engagement.
 The scope of the initiative is provided with the understanding that the actual work may vary from
 the proposal and that if the scope significantly changes or if (for an hourly billable proposal) the
 projected hours is to exceed the estimate by more than 10%, then GRC Solutions shall provide
 Customer with a written Proposal Change Request (PCR) defining the scope change and shall not
 proceed on an agreed upon change in scope or additional hours until provided approval of such by
 the Bank in writing,
 The estimate for the stated objectives may vary for unforeseen issues or unknown facts not
 available at the time of this proposal. The project fee is proposed to achieve the objectives
 contained herein and the Firm shall provide a written report in support to the deliverables.
 Upon your acceptance of this engagement, we will bill you 2.0% of the total estimated cost and the
 remaining portion will be billed weekly based upon progress of completion. In addition to our
 basic fee, we will bill you for out-of-pocket expenses for local travel costs. We will also bill you for
 an additional allocated administrative overhead factor of 8% on total gross fees. We also request
 that the Bank designate one individual to function as the liaison for coordinating our services to
 the Bank.

                                                   6
Case 1:20-cv-06985-LTS-SLC Document 42-4 Filed 12/04/20 Page 8 of 9



                                                                                    All INDEPENPUit 1lM fft of



                                                                                   IBDO
  GReLuTioNs                                                                        ALLIANCE USA



Protection of Client Customer Information
Pursuant to the Interagency Privacy of Consumer Financial Information Regulations and the
Interagency Guidelines Establishing Standards for Safeguarding Customer Information, all data
and information relating to our client's customers provided to GRC Compliance Solutions, LLC
("GRC") including any nonpublic personal information ("client customer information"), is treated
confidentially and safeguarded by GRC. GRC does not disclose or use any such client customer
information except as necessary to carry out the services for which GRC has been engaged or as
required by applicable law.

GRC safeguards any client customer information through appropriate measures designed to
ensure the security and confidentiality of the information; protect against any anticipated threats
or hazards to the security or integrity of the information; and protect against unauthorized access
or use of the information that could result in substantial harm or inconvenience to a customer.
GRC employees are held to the highest standards of maintaining the confidentiality of all
information provided by our clients, including client customer information. GRC employees are
instructed to not discuss information provided by our clients with any outside party, and to
discuss such information with other GRC employees only on a bona fide, business-related, need-
to-know basis. In addition, GRC employees are instructed to make every reasonable effort to
ensure that all confidential client materials and records are kept under proper physical safeguards
and are not seen by unauthorized persons. In addition, all GRC employees are subjected to a
thorough background check prior to employment. Such a review, amongst other things, looks for
potential credit and criminal issues that need to be addressed and evaluated as a condition for
employment at GRC.

To maintain the required level of independence, the Bank agrees not to engage in a discussion or
make a potential offer of employment to an existing or former employee of GRC without the
specific consent of the Firm. Such a solicitation can have a severe impact on the Firm's operations
and compromise the integrity of the work. Accordingly, such an act will be deemed as a material
breach of this agreement by the Bank and the Bank, at a minimum, would be responsible for
compensating GRC Solutions up to 150% of the employee's annual salary. Such provision would
be applicable to any individual that is currently or formerly (within the last twelve months from
any particular day within the engagement cycle) employed by GRC Solutions.

 Any claim for consequential damages arising from errors or omissions and negligence on our part
 cannot exceed the total fees relating to the engagement as specified in this letter and is subject to
 the coverage and recovery under our liability insurance policy. We will act in good faith in
 processing any such claim. The Firm currently maintains a minimum of $1,000,000 in errors and
 omissions aggregate liability coverage.

 Any dispute that may arise regarding the meaning, performance or enforcement of this
 engagement will be submitted to mediation upon the written request of any party to this
 engagement. All mediation initiated as a result of this engagement shall be administered by and
 follows the rules as set forth by the American Arbitration Association ("AAA") unless otherwise
 mutually agreed upon by the parties. The result of this mediation shall be binding upon both
 parties. Costs of any mediation proceeding shall be shared equally by both parties.


                                                  7
Case 1:20-cv-06985-LTS-SLC Document 42-4 Filed 12/04/20 Page 9 of 9




                                                                              AN ,NDEPENCANT ME14/1E.PF




  GReLUTIONS                                                                    BDO
                                                                              ALLIANCE USA


Summary
We are committed to working closely with the Bank to provide the outstanding service and
communication you need. We can be flexible in customizing our services to accommodate the
exact needs of the Bank. All significant terms and conditions are specified in this proposal.

We are very enthusiastic about this engagement and are committed to rendering high quality and
responsive service. If we can provide any more information or answer any questions we will be
happy to do so. We look forward to serving your needs.

Very truly yours,


GRC Solutions


To: GRC Solutions
    33 Wood Avenue South
    Suite 600
    Iselin, NJ 08830

This proposal sets forth the understanding of Apple Bank for Savings with respect to the
performance the BSA/AML Transaction Look Back Review. The terms and conditions as stipulated
herein are valid for a period of thirty days from the date of this proposal.




Authorized Signature

Ck,Lo* V P
Title
                              2.1)
Date
                ‘R,...ve,v   a-to    AK krecuAlL
 Billing Contact (please print)
 122                                rt t tu`? lot? t of ,v
 Billing Email Address
